Name: Council Regulation (EEC) No 3100/82 of 8 November 1982 opening, allocating and providing for the administration of a Community tariff quota for dried grapes in immediate containers of a net capacity of 15 kilograms or less, falling within subheading 08.04 B I of the Common Customs Tariff (1983)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27 . 11 . 82 Official Journal of the European Communities No L 333/ 11 COUNCIL REGULATION (EEC) No 3100/82 of 8 November 1982 opening, allocating and providing for the administration of a Community tariff quota for dried grapes in immediate containers of a net capacity of 15 kilograms or less, falling within subheading 08.04 B I of the Common Customs Tariff ( 1983 ) THE COUNCIL OF THE EUROPEAN COMMUNITIES, be opened for dried grapes in immediate containers of a net capacity of 15 kilograms or less , falling within subheading 08.04 B I of the Common Customs Tariff. 2 . Within the limits of this tariff quota, the Common Customs Tariff duty shall be suspended at the level of 2 % . Within the limits of this tariff quota, Greece shall apply customs duties calculated in accordance with the relevant provisions laid down in the 1979 Act of Accession . 3 . Imports of the product in question benefiting from the same or lower customs duties under other preferential arrangements shall not be charged against this tariff quota . Article 2 The tariff quota set out in Article 1 shall be divided among the Member States as follows : Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the draft Regulation submitted by the Commission , Whereas a Community tariff quota for dried grapes in immediate containers of a net capacity of 15 kilo ­ grams or less , falling within subheading 08.04 B I of the Common Customs Tariff, should be opened for 1983 at a duty of 2 % , the volume of which shall be limited to 5 000 tonnes , taking into account the existence of Community production ; Whereas , in view of the negligible size of such a quota in comparison with the Community's requirements , a system of utilization should , without derogating from the Community nature of the tariff quota, be provided, based on a single allocation between the Member States ; whereas this allocation may be calculated pro rata on the basis of the import requirements , of each Member State , coming from third countries not associated with or linked to the Community by a preferential agreement ; whereas , in order to safeguard the Community nature of the quota, a share should be allocated to Greece by levying the same quantity on the volume of the quota ; whereas , calculated in such a manner, this allocation is as set out in Article 2 ; Whereas , since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any measure concerning the administration of the quotas allocated to that economic union may be carried out by any one of its members , (tonnes) 473 200 Benelux Denmark Germany Greece France Ireland Italy United Kingdom 1 395 1 341 166 18 2 406 Article 3 1 . Member States shall take all appropriate measures to ensure that importers of the product in question , established in their territory have free access to the shares allocated to them . 2 . The extent to which a Member State has used up its share shall be determined on the basis of the imports of the product in question entered with the customs authorities for free circulation . HAS ADOPTED THIS REGULATION : Article 4 Article 1 At the Commission's request, Member States shall inform it of the imports actually charged against their shares . 1 . During the period 1 January to 31 December 1983 , a Community tariff quota of 5 000 tonnes shall No L 333 / 12 Official Journal of the European Communities 27 . 11 . 82 Article 5 Article 6 Member States and the Commission shall cooperate This Regulation shall enter into force on 1 January closely to ensure that this Regulation is complied 1983 . with . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 November 1982 . For the Council The President H. CHRISTOPHERSEN